364 U.S. 518 (1960)
WESTINGHOUSE BROADCASTING CO.
v.
UNITED STATES ET AL.
No. 484.
Supreme Court of United States.
Decided December 19, 1960.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
George B. Turner and Philip H. Strubing for appellant.
Solicitor General Rankin, Assistant Attorney General Bicks, Richard A. Solomon and Bernard M. Hollander for the United States, and Bernard G. Segal, Samuel D. Slade, Robert L. Werner and Thomas E. Ervin for Radio Corporation of America and National Broadcasting Co., Inc., appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted.
MR. JUSTICE FRANKFURTER is of the opinion that the motion to affirm should be granted.